            Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


 Frederick Harding, individually and on behalf of all others
 similarly situated,
                                          Plaintiff,




        -v.-

                                                                       Civil Action No: ____________

 Jefferson Capital Systems, LLC, Dynamic Recovery
 Solutions and John Does 1-25.

                                       Defendant(s).

                               CLASS ACTION COMPLAINT
                              AND DEMAND FOR JURY TRIAL


       Plaintiff Frederick Harding (hereinafter, “Plaintiff”), a Maryland resident, brings this Class

Action Complaint by and through his attorneys, Meriden Law LLC, against Defendant Jefferson

Capital Systems, LLC, (hereinafter “Defendant Jefferson”) and Defendant Dynamic Recovery

Solutions (hereinafter “Defendant DRS”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”



                                                                                                   1
        Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 2 of 12



or “The Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

Congress was concerned that "abusive debt collection practices contribute to the number of

personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"

and that "'the effective collection of debts" does not require "misrepresentation or other abusive

debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.       Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.       The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) as

Defendant’s primary place of business is located in this district.

   5.       Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as

this is where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

   6.       Plaintiff brings this class action on behalf of a class of Maryland consumers under§
        Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 3 of 12



1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   7.       Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   8.       Plaintiff is a resident of the State of Maryland, County of Saint Mary’s, residing at

26808 Cat Creek Road, Mechanicsville, MD 20659.

   9.       Defendant Jefferson is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with its principal office address at 16 McLeland Rd, St.

Cloud, MN 56303 and can be served process upon its registered agent, CSC-Lawyers

Incorporating Service Company at 7 Paul St., Suite 820, Baltimore, MD 21202.

   10.      Upon information and belief, Defendant Jefferson is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   11.      Defendant DRS is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with its principal office address at 135 Interstate Blvd.,

Suite 6, Greenville, SC 29615 and can be served process upon its registered agent, National

Registered Agents, Inc. of MD., at 2405 York Road, Suite 201, Lutherville Timonium MD

221093-2264.

   12.      Upon information and belief, Defendant DRS, is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   13.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and
      Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 4 of 12



should be made parties to this action.

                                     CLASS ALLEGATIONS

   14.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   15.      The Class consists of:

            a. all individuals with addresses in the State of Maryland;

            b. to whom Defendant DRS sent a collection letter attempting to collect a consumer

               debt;

            c. on behalf of Defendant Jefferson;

            d. which stated that both Defendant Jefferson and Defendant Dynamic may report

               the debt to the crediting reporting agencies as unpaid;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   16.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   17.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   18.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ 1692e, 1692g.
      Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 5 of 12



   19.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   20.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 U.S.C. § 1692e, 1692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,
      Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 6 of 12



               complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   21.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   22.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   23.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   24.     Some time prior to January 5, 2019, an obligation was allegedly incurred to creditor

Cellco Partnership.
     Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 7 of 12



   25.      The Cellco Partnership obligation arose out of transactions incurred primarily for

personal, family or household purposes.

   26.      The alleged Cellco Partnership obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   27.      Cellco Partnership is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   28.      Defendant Jefferson purchased the Cellco Partnership debt and contracted with the

Defendant DRS to collect the alleged debt.



                           Violation – January 5, 2019 Collection Letter

   29.      On or about January 9, 2019, Defendant DRS sent the Plaintiff an initial collection

letter (the “Letter”) regarding the alleged debt owed to Defendant Jefferson. See a true and

correct copy of the Letter attached at Exhibit A.

   30.      When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication

   (1) the amount of the debt;

   (2) the name of the creditor to whom the debt is owed;

   (3) a statement that unless the consumer, within thirty days after receipt of the notice,

   disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

   valid by the debt collector;

   (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

   day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

   verification of the debt or a copy of the judgment against the consumer and a copy of such

   verification or judgment will be mailed to the consumer by the debt collector; and
      Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 8 of 12



    (5) a statement that, upon the consumer's written request within the thirty-day period, the

    debt collector will provide the consumer with the name and address of the original creditor,

    if different from the current creditor. 15 U.S.C. § 1692g(a).

    31.     The FDCPA further provides that ''if the consumer notifies the debt collector in

writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the

debt collector shall cease collection . . . until the debt collector obtains verification of the

debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

U.S.C. § 1692g(b).

    32.     Although a collection letter may track the statutory language, ''the collector

nevertheless violates the Act if it conveys that information in a confusing or contradictory

fashion so as to cloud the required message with uncertainty.'' Russell v. EQUIFAX A.R.S., 74

F.3d 30, 35 (2d Cir. 1996) (''It is not enough for a debt collection agency to simply include the

proper debt validation notice in a mailing to a consumer-- Congress intended that such notice

be clearly conveyed.''). Put differently, a notice containing ''language that 'overshadows or

contradicts' other language informing a consumer of her rights . . . violates the Act.'' Russell,

74 F.3d at 34.

    33.     The letter states:

             “The law limits how long you can be sued on a debt. Because of the age of your
    debt, Jefferson Capital Systems, LLC and Dynamic Recovery Solutions cannot sue you for
    it. If you do not pay the debt, Jefferson Capital Systems, LLC and Dynamic Recovery
    Solutions may report or continue to report it to the credit reporting agencies as unpaid.”

    34.     The Letter states that both Defendant Jefferson and Defendant DRS mat report or

continue to report the debt to the credit reporting agencies is deceptive and misleading because

only one of the Defendants can report the debt to the credit agencies.
          Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 9 of 12



     35.      Both Defendants cannot report the same debt to the credit agencies, and to state that

  they may both report to the debt to the credit agencies is deceptive and misleading to the

  consumer.

     36.      In addition, due to the misleading statements, Defendant has failed to provide the

  consumer with a proper initial communication letter by failing to clearly identify which

  Defendant has the ability to submit negative credit reports.

     37.      Additionally, the threat that both Defendant DRS and Defendant Jefferson may

  report the debt to the credit bureaus overshadows the ''g-notice'' language and coerces the

  consumer not to exert his rights under the Fair Debt Collection Practices Act because Plaintiff

  could feel pressure to pay immediately in order to avoid double reporting of the debt to the credit

  bureaus than taking his 30 day “G-Notice” period to either dispute or request validation of the

  debt.

     38.      Plaintiff incurred an informational injury because Defendant falsely threatened that

  both Defendants could report the debt to the credit agencies when Defendant knew that it could

  not.

     39.      As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     40.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     41.      Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.
     Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 10 of 12



   42.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   43.     Defendant violated §1692e :


           f. As the Letter it is open to more than one reasonable interpretation, at least one of

               which is inaccurate in violation of §1692e(2).

           g. By making a false and misleading representation in violation of §1692e(10).


   44.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                              COUNT II
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                             §1692g et seq.

   45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

   47.     The Defendant violated 15 U.S.C. §1692g, threatening to report the same debt twice

through both Defendants which overshadows the ''g-notice'' language and coerces the consumer

not to exert its rights under the FDCPA.

   48.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.
        Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 11 of 12



                                   DEMAND FOR TRIAL BY JURY


       49.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Frederick Harding , individually and on behalf of all others

similarly situated, demands judgment from Defendant DRS and Defendant Jefferson as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Aryeh E. Stein, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: December 30, 2019                              Respectfully Submitted,

                                                             /s/ Aryeh E. Stein
                                                             Aryeh E. Stein, Fed. Bar No. 24559
                                                             Meridian Law, LLC
                                                             600 Reisterstown Road
                                                             Suite 700
                                                             Baltimore, MD 21208
                                                             Phone: 443-326-6011
                                                             Fax: 410-653-9061
                                                             astein@meridianlawfirm.com
Case 8:19-cv-03658-CBD Document 1 Filed 12/30/19 Page 12 of 12




                                                                 1
